Citation Nr: 1017671	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for psychiatric 
disability other than PTSD, to include depression.

5.  Entitlement to service connection for a left wrist 
ganglion cyst.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for skin disability of 
the feet, claimed as bilateral foot fungus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from July 1980 to January 1990.  
He also had later service in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 decision in which the RO, inter alia, 
denied service connection for asthma, tinnitus, PTSD, 
depression, a left wrist ganglion, a left knee disability and 
bilateral foot fungus.  The Veteran filed a notice of 
disagreement (NOD) in March 2006.  In an April 2008 rating 
decision the RO, inter alia, confirmed and continued denial 
of service connection for asthma, tinnitus, PTSD, depression, 
a left wrist ganglion, a left knee disability and a bilateral 
foot fungus.  

The RO issued a statement of the case (SOC) in April 2006, 
and the Veteran filed a substantive appeal in June 2006.  
Correspondence received from the Veteran in June 2006 was 
accepted as a substantive appeal, in lieu of a VA Form 9.

In May 2007 and September 2007, the RO issued supplemental 
SOCs (SSOCs) reflecting its continued denial of the claim for 
service connection for a left knee disability. 

In November 2009, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC to schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge. 

In January 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  During the 
hearing, the Veteran withdrew his claims for service 
connection for carpal tunnel syndrome of the right wrist, 
carpal tunnel syndrome of the left wrist, a disability 
involving two fingers of the right hand and residuals of 
poisoning due to galvanized fumes from appellate 
consideration.  Also during the hearing, the Veteran 
indicated that he had additional evidence to submit to the 
Board and that he waived initial RO consideration of the 
evidence.  The Veteran requested, and the undersigned 
granted, an abeyance period of 45 days for the submission of 
additional evidence.  In March 2010, the Veteran submitted 
additional evidence, along with a signed waiver of his right 
to have this evidence initially considered by the RO.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).  

The Board's decision addressing the claims for service 
connection for PTSD, a left wrist ganglion, a left knee 
disability and a skin disability of the feet, claimed as foot 
fungus, is set forth below.  The claims for service 
connection for tinnitus, asthma and psychiatric disability 
other than PTSD, to include depression are addressed in the 
remand following the order; those matters are being remanded 
to the RO, via the AMC, in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required. 




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished. 

2.  Although a private physician noted that the Veteran 
exhibits PTSD symptoms, that physician did not diagnose PTSD, 
and no private or VA medical record reflects an actual 
medical diagnosis of PTSD.  

3.  Competent evidence does not demonstrate that the Veteran 
has a current left wrist ganglion cyst.

4.  There is uncontroverted evidence that Veteran's left knee 
disability pre-existed his National Guard service, and 
persuasive medical opinion evidence establishes that the 
disability was not aggravated by such service.  

5.  While service treatment records include no specific 
reference to complaints of or treatment for skin problems 
specifically affecting the feet, the Veteran was treated on 
multiple occasions for skin problems, and the  record 
includes an uncontadicted VA medical opinion indicating that 
it is as likely as not that the Veteran's current tinea pedis 
of both feet had its onset in service .


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).

2.  The criteria for service connection for a left wrist 
ganglion cyst are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.§§ 3.102, 3.159, 
3.303 (2009).

3.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306(a) (2009).

4.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral 
tinea pedis are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for skin disability of the feet, the Board finds 
that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished. 

As regards the other claims herein decided, the Board points 
out that notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is 
necessary to substantiate the claim(s), as well as the 
evidence that VA will attempt to obtain and which evidence he 
or she is responsible for providing.  See, e.g., Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this appeal, a March 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claims for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The March 
2005 letter also requested that the Veteran submit any 
pertinent evidence in her possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The October 2005 rating decision reflects the 
initial adjudication of the claim after issuance of the March 
2005 letter.

Post rating, a March 2006 letter provided the Veteran with 
general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of this letter, and 
opportunity for the Veteran to respond, the April 2006 SOC 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect). 
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and the 
reports of August 2005 and April 2007 VA examinations.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's January 2010 hearing, along with 
various written statements provided by the Veteran and by his 
representative, on his behalf.  No further RO action on these 
claims, prior to appellate consideration, is required.   

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent to the Veteran's National Guard service, the 
applicable laws and regulations permit service connection 
only for disability resulting from disease or injury or 
disease incurred or aggravated while performing active duty 
for training (ACDUTRA), or for injury incurred or aggravated 
while performing inactive duty training (INACDUTRA).  See 38 
U.S.C.A. §§ 101(22), (24) (West 2002); 38 C.F.R. § 3.6 
(2009).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2009).

Considering the claim for service connection for PTSD in 
light of the above, the Board finds that the claim must be 
denied on the fundamental basis of diagnosis.

The Veteran's service treatment records are negative for any 
finding or diagnosis of PTSD,

On VA examination in August 2005, the Veteran reported being 
treated for depression on and off in the service.  The 
examiner noted that the Veteran did not report symptoms of 
PTSD related to a collision of two ships during his active 
duty.  The Axis I diagnosis was adjustment disorder with 
depressed mood.

Private treatment records dated in March 2009 include comment 
that the Veteran exhibits PTSD symptoms; however, the only 
psychiatric impression was depression.  

Accordingly, while the Veteran currently suffers from 
psychiatric disability,  no private or VA medical record 
reflects an actual medical diagnosis of PTSD.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, medical 
evidence establishes that the Veteran does not have the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As, in the instant case, the first essential criterion for a 
grant of service connection had not been met, the remaining 
criteria of 38 C.F.R. § 3.304(f) need not be addressed.



B.  Left wrist ganglion cyst

The service treatment records reflect that the Veteran had a 
ganglion cyst on his left wrist prior to entering the service 
that was removed.  A February 1980 treatment note indicated 
that the Veteran had a removal of a ganglion cyst in 1979.  
The Veteran made an uneventful recovery and denied problems 
since that time.  A July 1986 treatment note reflected a 
ganglion cyst on the left wrist.  

On VA examination in August 2005, the VA examiner indicated 
that the Veteran's ganglion cyst continues to come and go.  
Examination of his left wrist revealed no palpable cysts.  
The diagnosis was a history of ganglion cyst with excision 
times two.  No residual was noted on examination and no cyst 
was noted on examination.

While the Veteran had a history of ganglion cyst on his left 
wrist and underwent removal of the cysts in service, the 
August 2005 VA examiner indicated that residual was noted on 
examination and no cyst was noted on examination.  As there 
is no current ganglion cyst and no associated residuals with 
the ganglion cyst of the left wrist, there is no basis for a 
grant of service connection for the claimed disability.

The Board again points out that to constitute a current 
disability, there must be evidence of the claimed disability 
t the time of the claim for benefits, as opposed to some time 
in the distant past.  See Gilpin, 155 F. 3d at 1353.  Simply 
stated, the current record does not reflect that the Veteran 
has, or has had at any time pertinent to the claim on  
appeal, a left wrist ganglion cyst, as alleged, and the 
Veteran has not presented or identified any existing medical 
evidence that, in fact, reflects a current diagnosis of a 
left wrist ganglion cyst.  

Absent competent evidence of the disability for which service 
connection is sought, this claim must also be denied.  



C.  Left Knee Disability

Service treatment records reflect that, in September 1987, 
the Veteran presented with complaints of left knee pain 
radiating to the groin after sitting cross-legged on a steel 
deck welding.

In February 1996, the Veteran presented with complaints of a 
painful left knee.  He reported that he slipped in his 
driveway on a patch of ice and injured his left knee.

In March 1997, the Veteran was reassessed for his left knee.  
He noted that he had military duty coming up and was 
concerned that he would not be able to do the physical 
program.  

Also in March 1997, the Veteran presented to a periodic 
examination with complaints of left knee pain.  The diagnosis 
was chondromalacia.

In a November 2006 letter, Dr. Patrick Fallon indicated that 
if the Veteran injured his knee in 1994 and he was engaging 
in National Guard activities thereafter, it would aggravate 
his torn meniscus and ACL which probably occurred in his 
twisting type injury that happened in his driveway in 1994.

On VA examination in April 2007, the Veteran presented with 
reports of daily pain and popping of the left knee.  The 
diagnosis was left knee meniscal tear as well as ACL tear 
with conservative treatment.  The examiner noted that this 
injury more likely than not occurred in 1996 when the Veteran 
fell in his driveway.  He indicated that a review of the 
Veteran's medical records and history reveal that the Veteran 
actually spent a small amount of time on National Guard 
training over the many years after his 1996 injury.  The 
Veteran's Guard duty did require physical training but he was 
given a permanent profile which was followed over the years 
with no running.  The examiner noted that, over a 9-year 
period with the National Guard, the Veteran never complained 
of increased pain in his left knee related to his Guard 
duties either on active duty or after the duty ended.  The 
examiner concluded that he did not find evidence that the 
Veteran experienced a significant or permanent aggravation of 
his nonservice connected condition due to his active Guard 
duty.  It was not as likely as not that the Veteran's prior 
left knee condition was severely or permanently aggravated by 
service.  

In a June 2007 letter, Dr. Mark Henry indicated that while 
the Veteran's initial injury to his left knee occurred in his 
driveway in 1994, his military activities subsequently 
appeared to have aggravated his condition to a degree.

At the outset, the Board observes that the Veteran does not 
contend, nor does the record demonstrate, that his left knee 
disability had its onset during his active period of military 
service from July 1980 to January 1990.  Rather, the Veteran 
claims that his subsequent National Guard duty aggravated his 
left knee disability that he incurred while as a civilian in 
1996.  

Based on the above, the Board finds that the evidence 
establishes that a left knee disability pre-existed the 
Veteran's National Guard service.  He, himself, testified 
that he initially injured his knee in his driveway while as a 
civilian.  The April 2007 VA examiner confirmed the pre-
existing nature of left knee disability in opining that the 
diagnosed left knee meniscal tear as well as ACL tear with 
conservative treatment more likely than not occurred in 1996 
when the Veteran fell in his driveway.  There is no evidence 
or opinion to the contrary.   

The question remains, however, as to whether the Veteran's 
current left knee disability was aggravated by subsequent 
injury or disease during his subsequent Guard Service.  In 
this case, the Board finds that persuasive medical opinion 
evidence on the question of aggravation weighs against the 
claim.

Is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)). The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In evaluating medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Dr. Patrick Fallon's November 2006 letter and Dr. Mark 
Henry's June 2007 letter suggest that the Veteran's military 
activities appear to have aggravated the Veteran's left knee 
disability.  However, the Board has accorded these opinions 
little, if any, probative value.  These comments are merely 
speculative, and are not supported by any stated medical or 
evidentiary rationale.  In fact, neither doctor indicated 
that he had reviewed any medical records.

By contrast, the Board accords great probative value to the 
opinion of the April 2007 VA examiner that it was not as 
likely as not that the Veteran's prior left knee condition 
was severely or permanently aggravated by service.  The Board 
notes that the examiner rendered this opinion after 
thoroughly reviewing the claims file and medical records and 
examining the Veteran.  The examiner also provided a 
rationale for his opinion; stating that the Veteran actually 
spent a small amount of time on National Guard training over 
the many years after his 1996 injury and over a 9 year period 
with the National Guard, the Veteran never complained of 
increased pain in his left knee related to his Guard duties 
either on active duty, or after the duty ended.  The 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record. 

Under these circumstances, the Board finds that the 
preponderance of the medical evidence weighs against a 
finding that a pre-existing left knee disability was 
aggravated by service, as alleged.

D..  Conclusion for claims discussed above

The Board points out that, in addition to the medical 
evidence, in adjudicating the claims service connection for 
PTSD, for a left wrist ganglion cyst, and for left knee 
disability, the Board has considered the oral and written 
assertions of the Veteran, as well as those advanced by his 
representative, on his behalf.  The Veteran is certainly 
competent to report his symptoms, and the other individuals 
are competent to report what they observe.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, as 
indicated above, these claims turn on the medical matters of 
diagnosis (current disability, and medical nexus (or, 
relationship) to service- matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  To whatever extent these statements 
are being offered to support the matters of diagnosis and/or 
nexus, as neither the Veteran nor his representative's 
statements on his behalf is shown to be other than a 
layperson without the appropriate medical training and 
expertise, none is competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, the lay assertions in this regard have no 
probative value. 

For all the foregoing reasons, the claims for service 
connection for PTSD, left wrist ganglion and left knee 
disabilities must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not for application.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 49, 53-56.



E.	Skin disability of the feet

Considering the pertinent evidence of record in light of the 
governing legal authority, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection for chronic tinea pedis is warranted.

Service treatment records reflect that the Veteran received 
treatment for skin problems on multiple occasions.  In June 
1984, the Veteran was diagnosed with impetigo of his 
shoulders, chest and back.  A November 1985 treatment note 
reflects that the Veteran had a history of impetigo since 
June 1984 that was no resolving.  The Board notes that the 
service connection had been established for impetigo of his 
neck and knees.

On VA examination in August 2005, the examiner noted that the 
Veteran has chronic tinea pedis.  He opined that, in order 
for the Veteran's chronic tinea pedis to become chronic 
involving the nails and the severe fissuring and callous 
formation of the feet as it has, it was a long-standing 
condition (greater than 10 years) that more likely than not 
began in service.

While no complaints or treatment of skin problems specific to 
the feet were noted in  service, as indicated the Veteran did 
receive treatment for skin problems during service.  
Moreover, a VA examiner has diagnosed the current, chronic 
tinea pedis of both feet, and opinion that this as likely as 
not medically related to service.  The examiner also gave a 
detailed rationale for this opinion as he explained that the 
particular characteristics of the Veteran's current tinea 
pedis were the results of a long-standing condition.  
Significantly, the VA examiner's opinion is not contradicted 
by any other medical evidence or opinion.  Finally, while the 
examiner was not definitive, he did express his opinion in 
terms sufficient to permit application of the benefit-of-the-
doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  See also ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection for bilateral tinea pedis 
is warranted. 


ORDER

Service connection for bilateral tinea pedis is granted.

Service connection for PTSD  is denied.

Service connection for a left wrist ganglion cyst is denied.

Service connection for a left knee disability is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for asthma, 
tinnitus and depression is warranted.

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)..  

Regarding the Veteran's claim for service connection for 
asthma, the Veteran has yet to undergo a VA examination.  
Service treatment records dated in June 1986 document 
treatment for chest pain and the Board notes that the Veteran 
was a welder in service.  Post service, a June 2009 medical 
opinion from Dr. Evan Ramser indicates that the Veteran's 
current asthma "seems to have begun during his military 
career while welding and certainly welding fumes have been 
associated with the development of reactive airway 
diseases".  However, that opinion is not sufficiently 
definitive, and is not supported by any stated rationale.  
Moreover, the evidentiary basis for the opinion is unclear, 
as there is no indication that Dr. Ramser reviewed the 
Veteran's Service treatment records or post-service medical 
records.  Given the foregoing, the Board finds that further 
medical opinion evidence is needed to resolve the claim for 
service connection for asthma. 

Also, regarding the Veteran's claim for service connection 
for tinnitus, the Veteran contends that he has tinnitus 
resulting from noise exposure from service including being 
around loud machinery during his time in the Navy as a 
welder.  Specifically, at his January 2010 hearing, the 
Veteran testified that he first experienced constant ringing 
in his ears when he was on active duty around machines all of 
the time.  Therefore, the Board accepts his assertions of 
significant in-service noise exposure as credible and 
consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(b). 

Although the claims file does not contain any post-service 
reports of audiometric testing, the Veteran is competent to 
report symptoms such as diminished hearing and ringing in the 
ears.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(competence of lay testimony on matters within personal 
knowledge, to include symptoms or facts observed).  Given the 
in-service complaints of noise exposure, post- service 
complaints of tinnitus, the Veteran's assertions as to a 
relationship between the two, and the absence of any current 
medical opinion on the question of nexus, the Board finds 
that further examination and medical opinion is needed to 
resolve the claim for service connection.  

Further, regarding the Veteran's claim for service connection 
for psychiatric disability other than PTSD, to include 
depression, an in-service, April 1989 treatment note 
indicates that the Veteran had stress/anxiety due to a 
collision at sea.  Post-service VA and private records 
reflect assessments of depression and adjustment disorder 
with depression.  However, there is no medical opinion 
addressing the relationship, if any, between current 
psychiatric disability other than PTSD and service, to 
include the complaints noted therein.  The Board finds that 
VA examination and medical opinion by a psychiatrist or 
psychiatrist would be helpful in resolving this claim.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA pulmonary/respiratory, ear nose and throat (ENT) and 
psychiatric examinations, by appropriate medical 
professionals, at a VA medical facility.  The Veteran is 
hereby notified that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s) (as each original claim for service connection 
will be adjudicated on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the above-noted examinations of the 
Veteran, to ensure that all due process requirements are met, 
and that the record before each examiner is complete, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, the matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran to provide to the RO to 
provide any additional information and/or 
evidence pertinent to the claims 
remaining on appeal.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the Veteran that she has a full one- year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  The RO should assist the Veteran  in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo  
VA pulmonary/respiratory, ENT and 
psychiatric examinations, by appropriate 
medical professionals, at a VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each individual 
designated to examine the Veteran, and 
each report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the opinions expressed, in 
a printed (typewritten) report.

Pulmonary/respiratory examination - The 
physician should clearly indicate whether 
the Veteran currently suffers from  
asthma.  If so, the examiner should offer 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran's asthma is medically related to 
in-service injury or disease.  

ENT examination - The physician should 
clearly indicate whether the Veteran 
suffers from tinnitus.  If so, the 
physician should offer an opinion, 
consistent with sound medical principles, 
and based on consideration of the 
Veteran's in-service and post-service 
history and assertions, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that any such disability is the result of 
injury or disease incurred or aggravated 
in service, to particularly include in-
service noise exposure, as alleged..

Psychiatric examination - The 
psychiatrist or psychologist should 
clearly identify all current psychiatric 
disability/ies other than PTSD.  Then, 
with respect to each such diagnosed 
disability,  the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disorder was incurred in or is otherwise 
medically related to the Veteran's 
military service, to include the 
complaints/symptoms noted therein.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


